NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL AND
                    MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                       SHAD PARIS GARCIA, Appellant.

                              No. 1 CA-CR 14-0590
                                FILED 2-4-2016


            Appeal from the Superior Court in Maricopa County
                       No. CR2013-433150-003 DT
            The Honorable Virginia L. Richter, Judge Pro Tempore
                   The Honorable Jeffrey Rueter, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                             STATE v. GARCIA
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1             Shad Paris Garcia (“Appellant”) appeals his conviction and
sentence for misconduct involving weapons. Appellant’s counsel has filed
a brief in accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v.
California, 386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), stating that she has searched the record on appeal and found no
arguable question of law that is not frivolous. Appellant’s counsel therefore
requests that we review the record for fundamental error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating that this court
reviews the entire record for reversible error). This court allowed Appellant
to file a supplemental brief in propria persona, but Appellant has not done
so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes sections 12-
120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible error, we
affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3           On August 8, 2013, a grand jury issued an indictment
charging Appellant with trafficking in stolen property, a class 3 felony, and
misconduct involving weapons, a class 4 felony. The State further alleged
that Appellant had eight historical prior felony convictions arising from six


1      We cite the current version of the applicable statutes because no
revisions material to this decision have occurred since the date of the crime
for which Appellant was convicted.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).




                                      2
                             STATE v. GARCIA
                            Decision of the Court

separate incidents. The parties stipulated at trial that Appellant had
previously been convicted of a felony offense and his right to possess a
weapon had not been restored.

¶4            On the first day of Appellant’s three-day trial, which began
on March 25, 2014, the trial court dismissed the charge of trafficking in
stolen property upon the State’s motion. The State presented the following
evidence at trial: On August 20, 2012, Phoenix Police Detectives Egea,
Roettjer, and Ayala were working undercover when they received a call
from a woman named Sheila Gonzalez3 concerning a “friend’s” firearm she
intended to sell. Gonzalez was apparently unaware the detectives were
undercover police officers, and she had previously called the detectives to
inform them when she knew of someone willing to sell drugs, firearms,
stolen vehicles, or other contraband. The detectives drove to a supermarket
parking lot, where they had agreed to meet with Gonzalez. Gonzalez
arrived in a grey Mercury driven by Appellant. Gonzalez exited the
Mercury, and the detectives exited their vehicle. Detective Roettjer and
Gonzalez began speaking with one another.

¶5             Detective Roettjer negotiated a deal with Gonzalez for the sale
of an assault rifle, which the detectives later learned had been stolen earlier
that day. Before completing the deal, Detective Roettjer briefly inspected
the rifle, which was in the back seat of the Mercury, and asked Appellant
how much money he wanted in exchange. Appellant replied that whatever
price the detective negotiated with Gonzalez would be “fine.” The
detectives ultimately paid Gonzalez $700 for the rifle. After Gonzalez had
been paid, Detective Egea retrieved the assault rifle from the Mercury. The
rifle was stuck between the driver’s seat and the frame of the car, and
Appellant moved his seat forward and pushed the barrel of the rifle back
so that Detective Egea could retrieve it. Police arrested Appellant on a later
date.

¶6          The jury found Appellant guilty as charged of misconduct
involving weapons. At a July 30, 2014 trial on priors, the court found
Appellant had been convicted of four prior felonies. The court sentenced



3      Sheila Gonzalez was indicted on July 23, 2013, for five counts of theft
of means of transportation, a class 3 felony; five counts of trafficking in
stolen property, a class 2 felony; four counts of misconduct involving
weapons, a class 4 felony; and one count of sale or transportation of narcotic
drugs, a class 2 felony. The trial court granted the defense’s motion to sever
defendant Sheila Gonzalez from Appellant’s case on November 15, 2013.

                                      3
                             STATE v. GARCIA
                            Decision of the Court

Appellant to the presumptive term of ten years in prison with credit for 137
days of presentence incarceration. Appellant filed a timely notice of appeal.

                                 ANALYSIS

¶7            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdict. Appellant was represented by counsel at all stages of
the proceedings and was given the opportunity to speak at sentencing. The
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶8             After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶9            Appellant’s conviction and sentence are affirmed.




                                   :ama




                                          4